Citation Nr: 1711724	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-26 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral patellofemoral syndrome of the knees (hereinafter bilateral knee disability).

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to November 1992 with additional periods of active duty for training and inactive duty for training.  His service included deployments in support of Operation Just Cause and Operation Desert Storm.  He was awarded the Expert Field Medical Badge as well as the Parachutist Badge, to include authorization for the foreign decoration of Canadian Jump Wings.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In his October 2011 substantive appeal (VA Form 9), the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  In an October 2013 letter, he was informed that his requested hearing had been scheduled for December 2013.  However, in November 2013, the Veteran indicated that he wished to withdraw his request for a Board hearing and have his appeal considered on the record.  38 C.F.R. §§ 20.702(e), 20.704(e) (2016).

In September 2014, the Board remanded the claims on appeal for further development.  As to the TDIU issue, by of history, the Board found that the issue of entitlement to a TDIU had been raised as part and parcel of the Veteran's claim for a higher initial rating for PTSD.  See Rice  v. Shinseki, 22 Vet. App. 447 (2009).   For the reasons explained below, the Board finds that there has been substantial compliance with its prior Remand. See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's low back disability is related to his service.

2.  The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas, but it has not more nearly approximated total occupational and social impairment.

3.  The Veteran is service-connected for the following disabilities: PTSD, rated 70 percent disabling; tinnitus, rated as 10 percent disabling; left varicocele with scar, rated as 10 percent disabling; chronic left wrist strain, rated as 10 percent disabling; patellofemoral syndrome left knee, rated as 10 percent; patellofemoral syndrome right knee rated as 10 percent disabling; traumatic deviated septum rated as 10 percent; bilateral hearing loss rated as noncompensable; and right ingrown toenail, rated as noncompensable.  His combined disability rating is 80 percent.

4. The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities, alone, preclude all substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, a low back disability is related to his service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.304 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on August 18, 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's STRs, as well as post-service reports of VA treatment, private treatment, and VA examinations in September 2010, May 2012, December 2012, and October 2015.  Moreover, his statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims. 

In September 2014, the Board remanded the claims for new VA examination to determine whether the etiology of the Veteran's current low back disability as well as the current level of symptomology of the Veteran's service connected PTSD.  Pursuant to the Board's remand instructions, the AOJ scheduled the Veteran for VA examinations in October 2015 and issued an SSOC in March 2016, denying entitlement to service connection for a low back disability, continuing an initial rating of 50 percent for PTSD then increased to 70 percent effective October 2015, and denying entitlement to TDIU.

While the Board finds that the October 2015 VA examiner did not substantially comply with the remand order to address the Veteran's low back disability, given the grant of service connection below, the Board finds that there has been no prejudice to the Veteran.  Further, the Board finds for the reasons below that there has been substantial compliance with the Board's prior remand order concerning the other claims before the Board, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. at 268, where the Board's remand instructions were substantially complied with).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

 Low Back Disability

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.305.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

The Veteran contends that his low back disability is the result of his numerous in-service parachute jumps and his service treatment records reflect he had broken his coccyx as a result of jump in 1991.  The Veteran's lay statements and medical history indicates he had well over 100 jumps in total during his active duty service. 

With regard to his service connection claim for a low back disability, the Board had previously remanded the issue in September 2014.  Specifically the Board found the VA examinations provided in May 2012 and January 2013 were inadequate to decide the claim and remanded, inter alia, to provide the Veteran a VA opinion regarding the nature and etiology of his low back disability.

During the VA examinations in May 2012 and January 2013, both examiners diagnosed a status post coccygeal fracture and degenerative joint disease of the lumbar spine.  Neither examiner offered an opinion regarding the possible nexus between the Veteran's current degenerative joint  disease of the lumbar spine and his active service.  The January 2013 examiner noted the Veteran walked with an altered gait and required the use of a cane for walking.

A VA opinion was prepared in October 2015.  The examiner opined that it was less likely than not that the Veteran's current low back disability was related directly to his service or proximately due to the Veteran's bilateral knee disability.  She cited an absence of treatment in STRs during active, however did not acknowledge the previously discussed in service coccyx fracture in 1991.  Furthermore, in declining to finding a relationship to between the Veteran's low back disability and his service-connected bilateral knee disability, the examiner stated there was no evidence of an abnormal gait.  As previously noted, previous physical examinations of the Veteran's revealed the Veteran's gait was altered and that he required the use of a cane to assist his walking.

The Board finds the October 2015 VA medical opinion to be inadequate since the examiner cited an absence of treatment in service as the basis for the negative determination.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The Board also finds the VA medical opinion has no probative value due to the VA examiner's lack of familiarity with the case.

The Board acknowledges the Veteran's contentions, as well as lay statements of record, including an October 2011 statement that detail several airborne operations where the landing impacted his lower back region.  He specifically discussed the first back injury as occurring during the same jump in which the Veteran suffered a broken nose.  The Board notes the AOJ had previously granted service connection for the Veteran's traumatic deviated septum related to the same event.  Furthermore the Veteran discusses the continuing low pain he experience following the fracture of his coccyx noted in his STRs following a different parachute jump in 1991.  

The Board further notes that the Veteran was a combat medic and Licensed Practical Nurse.  In a November 1992 statement, the Veteran's battalion surgeon detailed the Veteran's medical experience, specifically noting, "He has the ability to quickly assess, diagnose, and treat most common complaints and all levels of trauma."  The statement continues by stating the Veteran "performed minor surgical procedures, gave injections, started intravenous solutions and has given medical instruction to less experienced medics."  Given the above, the Board acknowledges the Veteran is a medical professional who is competent to provide a medical opinion.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Here, the Board finds the Veteran's statements in finding that his current low back disability is related to his active service to be competent, credible, and consistent with the evidence of record.  Those statements are both consistent with the places, types, and circumstances of the Veteran's service and probative of the dispositive issue of whether the diagnosed status post coccygeal fracture and degenerative joint disease of the lumbar spine is related to the in-service back injury.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

Based on the foregoing, the evidence is at least evenly balanced as to whether the Veteran's status post coccygeal fracture and degenerative joint disease of the lumbar spine is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for this disability is therefore warranted.
PSTD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Here, however, as shown below, an initial, uniform 70 percent is warranted for PTSD.

The Veteran's PTSD has an initial rating evaluated as 50 percent disabling and as 70 percent disabling effective October 2015 under 38 C.F.R. § 4.130, DC 9411.  All acquired psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

In this case, during the pendency of the claim, the Veteran has had symptoms and overall impairment due to PTSD that correspond to both a 50 and a 70 percent rating.  For example, the September 2010 VA examination report indicated that the Veteran experienced disturbances of mood and motivation as well as difficulty in establishing and maintaining relationships due to PTSD. The September 2010 VA examiner opined that the Veteran suffered serious PTSD symptoms and that PTSD had caused " interference in performing activities of daily living because of . . . anger and irritability, preference for isolation, inability to connect with others at a social level, flashbacks, and intrusive thought."  The examiner also assigned the Veteran a GAF score of 56. 

In addition, VA treatment notes from July 2010 to December 2014 suggest that the Veteran had experienced difficulty in adapting to stressful circumstances, irritability, and anger management issues due to PTSD.  For instance, the Veteran continued to reported conflicts at work leading to him being terminated, which he attributed to his PTSD.  Also, the Veteran attended group therapy sessions to attempt to learn coping skills for his anger outbursts. 

Moreover, the May 2012 VA examination report indicated that the Veteran experienced depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory loss, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  Furthermore, the October 2015 VA examination report indicated that the Veteran experienced disturbances of mood and motivation (to include depressed mood) and difficulty in establishing and maintaining relationships due to PTSD. 

The Board notes that the May 2012 and October 2015 VA examiners, in addition to PTSD, diagnosed the Veteran with an Alcohol Use disorder and attributed symptoms relating to problems with emotion regulation to such disorder.  Although such symptoms would appear to overlap with many of the Veteran's PTSD symptoms social and occupational functioning, the Court has held that when the Board cannot differentiate between the effects of a service-connected and nonservice-connected disorder, the benefit of the doubt doctrine requires that it attribute the effects to the service-connected disability.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Therefore, given that there have been PTSD symptoms listed in the 50 and 70 percent criteria and an indication in the GAF scores, statements of the September 2010, May 2012, and October 2015 VA examiners, and the Veteran's lay statements of severe impairment affecting many areas of the Veteran's life due to such symptoms, the evidence is at least evenly balanced as to whether the Veteran's disability picture most nearly approximate the criteria for a 70 percent rating.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 70 percent is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran is not, however, entitled to a higher, 100 percent rating for any portion of the appeal period.  The VA examination reports and treatment notes show that the Veteran did not experience the following symptoms: grossly inappropriate behavior; persistent delusions or hallucinations; and persistent danger of hurting self or others.  In fact, VA examination reports and treatment notes demonstrate that the Veteran consistently denied having delusions and hallucinations as well as suicidal or homicidal ideations throughout the claim period.  Moreover, the Veteran indicated on the October 2015 VA examination that he had 2-3 friends, with whom he interacted with 2-3 times per week.  This reflects that the PTSD did not cause or more nearly approximate the total social impairment required for the 100 percent rating.

The preponderance of the evidence thus reflects that the Veteran had neither the symptoms nor overall level of impairment that more nearly approximated the total occupational and social impairment required for a 100 percent rating.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1) (2016).

As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms. This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether the Veteran's PTSD causes marked interference with employment for purposes of an extraschedular rating, although as discussed in the TDIU section below there is evidence that the Veteran's PTSD has impacted his employment.  There is also no indication that the Veteran's PTSD has caused frequent hospitalization during the pendency of the claim or that the schedular requirements have otherwise been rendered impractical.  A remand for referral of the claim for a higher initial rating for PTSD for extraschedular consideration is therefore not warranted. 38 C.F.R. § 3.321(b)(1).  

Moreover, the Board notes that according to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Here, however, the Veteran and his representative have not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  In addition, the Board is granting entitlement to TDIU in the decision below.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.
 
For the foregoing reasons, an initial rating of 70 percent, but no higher, is warranted for the Veteran's PTSD.

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more; or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the Board has jurisdiction over the issue of entitlement to a TDIU if raised by the evidence of record as part of a claim for a higher initial rating, as is the case here.  Rice, 22 Vet. App. at 453.  The Board has therefore adjudicated the issue of entitlement to a TDIU based on the evidence before it.

As noted above, the Veteran has been granted service connection for PTSD rated as 70 percent disabling from June 27, 2010.  In addition, the Veteran is also service connected for tinnitus, rated as 10 percent disabling from June 27, 2010; left varicocele with scar, rated as 10 percent disabling from June 27, 2010; chronic left wrist strain, rated as 10 percent disabling from September 13, 2010; patellofemoral syndrome left knee, rated as 10 percent from October 5, 2011; patellofemoral syndrome right knee rated as 10 percent from October 5, 2011; traumatic deviated septum rated as 10 percent from October 5, 2011; bilateral hearing loss rated as noncompensable from June 27, 2010; and right ingrown toenail, rated as noncompensable from September 24, 2012.  The Veteran's combined disability rating is 80 percent from June 27, 2010.

Given the 70 percent rating for PTSD and the combined evaluation of 80 percent since August 30, 2007, the Veteran has met the criteria for consideration for entitlement to a TDIU on a schedular basis because the rating satisfies the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The Veteran asserts that his service-connected disabilities prevent him from engaging in substantially gainful employment.  Although the Veteran did not return the formal TDIU application form, VA Form 21-8940, VA's Adjudication Manual provides that if the issue of is raised and the Veteran fails to complete and return VA Form 21-8940, VA must make a decision on the issue of IU based on the available evidence of record.  See Adjudication Manual,  IV.ii.2.F.2.b.  For the following reasons, the evidence of record warrants entitlement to a TDIU in this case.

VA mental health treatment records from 2010 to 2014 note the Veteran is unemployed.  Specifically these treatment notes that while the Veteran attempted to find work, he is unable to retain any jobs due to conflicts that arise in the employer/employee relationship.  The evidence also reflects that the Veteran had a limited educational history.  The records show the Veteran attended multiple group therapy sessions to work on his interpersonal communication skills, however there was limited success.

As discussed previously, VA examinations in September 2010, May 2012, and October 2015, all revealed occupational and social impairments related to the Veteran's PTSD.  Each examiner noted the Veteran was currently not working. Symptoms impacting his employability where described as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory loss, and difficulty in adapting to stressful circumstances, including work or a work-like setting.

In December 2012, the Veteran was provided a VA examination for his service connected chronic left wrist strain and bilateral knee disability.   For each of these disabilities the examiner noted functional impairment as less movement than normal for each affected area.  The examiner also noted that the Veteran experienced recurring pain due to these disabilities. 

Upon review of the record, the Board finds that entitlement to a TDIU is warranted. As noted above, VA examinations noted that the Veteran suffers from severe PTSD symptoms and loss of range of motion with continuing pain related to his bilateral knee disability and left wrist strain.  The Court has found that "applicable regulations place responsibility for the ultimate TDIU determination on the VA."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Given the Veteran's manifestation of the symptoms related to his mental and physical service-connected disabilities and his limited occupational and educational history, the functional impairment caused by his service-connected disabilities would as likely as not prevent him from securing or following substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for status post coccygeal fracture and degenerative joint disease of the lumbar spine is granted.

Entitlement to an initial rating of 70 percent, but no higher, for PTSD, is granted subject to controlling regulations governing the payment of monetary awards.

Entitlement to TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


